BARNARD, P. J.
The full record of the proceedings which preceded the appointment of commissioners to assess the cost of improving Sixth street, in the village of Mt. Vernon, is not returned. The regularity of the appointment of Commissioners Adee, Pendergrast, and Toumine must be assumed. They were required to take an oath that they would fully and faithfully discharge the duty devolved upon each of them by the appointment. They did take such oath, and the appointment was complete. The first report was disapproved of by the trustees, and sent back for correction. This was proper, and according to Laws 1887, c. 544, tit. 10, § 20. A second and corrected report was made and returned to the trustees. This report was unsatisfactory to the trustees, and a new commission was appointed. This was in accordance with legislative power given by section 20 to “send back to the same or other commission.” The new commission made an appraisal, and the trustees refused to confirm this appraisal, vacated the appointment of the new commission, and adopted the second report and appointment of the first commission. By the appointment of the new commission the second report of the first commission was abrogated, and the only way to pursue legally was through the new commission, or by successive commissions until a satisfactory result was reached. The proceedings should therefore be reversed, with costs and disbursements.
DYKMAN, J., concurs.